Citation Nr: 1204984	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected PTSD is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In his VA Form 9, received in February 2009, the Veteran contends that the most recent VA psychiatric examination report was inaccurate when it indicated that he reported his symptoms had improved since he was prescribed medication for his PTSD symptoms.  The Veteran further contends that his medications have been increased several times and he believes that his emotional numbness has worsened.  He also contends that he has difficulty with concentration and completing tasks.  In a January 2012 written brief, the Veteran's representative notes that his most recent VA psychiatric examination was conducted in November 2007 and that the Veteran feels that his PTSD symptoms are worse than the current disability rating reflects.  The representative argues that the Veteran should be provided a more contemporaneous examination to evaluate the current level of his disability.  

VA treatment records, dating from November 2007 to December 2008, show that medications for the Veteran's PTSD were either increased or changed in November 2007, June 2008 and December 2008.  The most recent VA treatment records are dated in December 2008.

Given that the last VA psychiatric examination was conducted in November 2007, and no treatment records have been obtained since December 2008, the Board concludes that the evidence should no longer be considered contemporaneous; particularly in light of the fact that the Veteran has essentially asserted that his PTSD has become at the very least more symptomatic.  As such, a remand is necessary to provide the Veteran with a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain copies of any PTSD VA treatment records, dating from December 2008 to the present, and associate the records with the Veteran's claims file.

2.  After the above development has been completed to the extent possible, the Veteran should again be afforded a VA psychiatric examination to evaluate the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner in conjunction with the examination.  Based on the medical findings and a review of the claims file, the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, for the Veteran's PTSD symptomatology.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.   

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

3.  Thereafter, VA should readjudicate the issue on appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


